Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 15 disclose “SIMD”. SIMD is undefined.
Claim 1 recites the limitation "the instruction" in the 1st limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data structure" in the 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the instruction" in the 1st limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the data structure" in the 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the instruction" in the 1st limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the data structure" in the 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Standard (US 2019/0156550) in view of Laine et al. (US 2020/0051314).

Regarding claim 1, Standard discloses an apparatus (Standard, [0042], “FIG. 1 illustrates a generalized example of a suitable computer system (100) in which several of the described innovations may be implemented”), comprising: 
shader circuitry configured to execute a ray intersection instruction for a first SIMD group (Standard, [0061], “The rays (230 . . . 23x) from the virtual camera (210) (also called view rays or camera rays) are an example of primary rays”. Primary ray is considered a ray intersection instruction. In addition, in paragraph [0044], “The processing units (130 . . . 13x) are, for example, single-instruction, multiple data (“SIMD”) units of the GPU…For example, the number of elements (lanes) of a SIMD unit can be 16, 32, 64, or 128 for an extra-wide SIMD architecture. Each element of the SIMD unit can be considered a separate thread of the SIMD unit. A group of n threads for a SIMD unit can also be called a wave or warp…the threads of one of the processing units (130 . . . 13x) can execute the computer-executable instructions in lockstep for a group of rays”. The threads for a SIMD is considered a first SIMD group), wherein the instruction indicates coordinate information for a set of rays in a graphics scene (Standard, [0060], “Rays (230 . . . 23x) from the camera (210) pass through pixels of the image (220) into the environment”. Pixels coordinates specify coordinate information for a set of rays in a graphics scene); 
ray intersection circuitry (Standard, [0044], “The processing units (130 . . . 13x) are, for example, single-instruction, multiple data (“SIMD”) units of the GPU”) configured to: 
traverse, in response to the ray intersection instruction, multiple nodes in a spatially-organized acceleration data structure (Standard, [0068], “the ray can be tested against a BVH that encloses the geometric objects. If there is an intersection between the ray and the bounding volume for the root node of the BVH, the ray can be tested against the bounding volumes for the respective child nodes of the root node”. The tree structure is considered a spatially-organized acceleration data structure), wherein nodes of the data structure indicate coordinates corresponding to bounding regions in the graphics scene (Standard, [0070], “The n rays have different ray directions and can potentially intersect different geometric objects. Intersection points (distances, coordinates, etc.) will typically be different even if the n rays intersect the same geometric object”. In addition, in paragraph [0075], “the BVH to determine an intersection point between its given ray and a given triangle among the triangles of the BVH”. The intersection point is considered a node specifies coordinates corresponding to bounding regions (e.g., bounding volume) in the graphics scene) and the traversal determines whether rays intersect the bounding regions (Standard, [0075], “For example, if any of the n rays intersects the bounding box at a location better (closer) than the leading intersection found so far for that ray, then all n threads continue the BVH traversal process within the node”);
though Standard teaches reaching a first node; Standard is silent with respect to “form, in response to a transformation, a second SIMD group to execute to transform coordinates of one or more rays in the set of rays”;
Laine et al. (hereinafter Laine) discloses form, in response to reaching a first node that indicates a transformation, a second SIMD group to execute on a shader to transform coordinates of one or more rays in the set of rays (Laine, [0131], “To access this scene geometry, the traversal coprocessor 138 traverses the tree data structure of FIG. 8B down to the leaf nodes”. As can be seen in Fig. 8B, for example, node N7 can be considered form, in response to reaching a node (N3) that indicates a transformation, a second SIMD group (paragraph [0336]) to execute a shader (Fig. 21) to transform coordinates (i.e., bounding volume) of one or more rays in the set of rays (paragraph [0072])).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Laine’s BVH which transforms rays into different object spaces in the ray tracing tool, as taught by Standard, as it could be used to achieve the predictable result of form, in response to reaching a first node that indicates a transformation, a second SIMD group to execute on the shader circuitry to transform coordinates of one or more rays in the set of rays. The motivation for doing so would have been obtaining finer and finer bounding box encapsulations of the primitives and reduce the duplication of those primitives across the scene.
Regarding claim 2, Standard discloses a hierarchical structure and the first node is a leaf node of an upper level acceleration data structure (Standard, Fig. 3 illustrates a hierarchical structure, and leaf node 390 is considered a first node is a leaf node of an upper level acceleration data structure);
Standard as modified by Laine with the same motivation from claim 1 discloses a leaf node has a child node in a lower level acceleration data structure (Laine, Fig. 8B illustrate a leaf node has a child node in a lower level acceleration data structure).
Regarding claim 3, Standard as modified by Laine with the same motivation from claim 1 discloses the transformation positions the one or more rays in a model space for an instance of a graphics model that is instantiated multiple times in the graphics scene (Laine, [0064], “the transform of each ray from world space into object space to obtain finer and finer bounding box encapsulations of the primitives”. Fig. 8B illustrates transformation positions (e.g., N4-N7) the one or more rays in a model space (Fig. 8A) for an instance of a graphics model that is instantiated multiple times (Fig. 8B) in the graphics scene (Fig. 8A)).
Regarding claim 4, Standard as modified by Laine with the same motivation from claim 1 discloses a child node of the first node also has another parent node in the upper level acceleration data structure (Laine, Fig. 8B illustrates a child node (e.g., N7) of the first node also has another parent node  (e.g., N3) in the upper level acceleration data structure), wherein the other parent node indicates a different transformation when traversing to the child node (Laine, Fig. 8B illustrates the other parent node indicates a different transformation (e.g., transformation to nodes N6 and N7) when traversing to the child node), wherein the different transformation is associated with a model space for a different instance of the graphics model (Laine, Fig. 8A illustrates the different transformation is associated with a model space (8A) for a different instance (N6) of the graphics model). 
Regarding claim 5, Standard as modified by Laine with the same motivation from claim 1 discloses store original coordinates of the one or more rays and revert to the original coordinates in response to traversing back through the acceleration data structure past the first node (Laine, [0132], “the subtree rooted at N7 may represent a set of bounding volumes or BVH that is defined in a different coordinate space than the bounding volumes corresponding to nodes N1-N3”. As can be seen in Fig. 8B, the tree data structure store original coordinates (e.g., N1-N3) of the one or more rays and revert to the original coordinates (e.g., from N11 to N1) in response to traversing back through the acceleration data structure past the first node).
Regarding claim 6, Standard as modified by Laine with the same motivation from claim 1 discloses the first SIMD group and the second SIMD group access ray data for the one or more rays in a shader memory space (Laine, [0129], “The tree data structure may be stored in memory outside of the traversal coprocessor 138 and retrieved based on queries the SMs 132 issue to the traversal coprocessor 138”. In addition, in paragraph [0336], “the SM 1840 implements a SIMD (Single-Instruction, Multiple-Data) architecture where each thread in a group of threads (i.e., a warp) is configured to process a different set of data based on the same set of instructions”. The tree data structure is stored in memory and retrieved based on queries the SMs is considered the first SIMD group and the second SIMD group access ray data for the one or more rays in a shader memory space).
Regarding claim 7, Standard as modified by Laine with the same motivation from claim 1 discloses an instruction to allocate memory space for the set of rays in the shader memory space prior to executing the ray intersection instruction (Laine, [0044], “The local memory (138) stores software (180) implementing one or more innovations for ray-triangle intersection testing with tetrahedral planes, for operations performed by threads executing on the respective processing units (130 . . . 13x), in the form of computer-executable instructions. In some example implementations, the threads of one of the processing units (130 . . . 13x) can execute the computer-executable instructions in lockstep for a group of rays”. The software including instruction is considered an instruction to allocate memory space (e.g., Fig. 1 memory 120) for the set of rays in the shader memory space (e.g., Fig. 1 memory 120) prior to executing the ray intersection instruction).
Regarding claim 8, Standard as modified by Laine with the same motivation from claim 1 discloses the second SIMD group includes one or more rays from another SIMD group that executed a ray intersection instruction (Laine, Fig. 8B illustrates nodes N6 and N7 are considered one or more rays from another SIMD group that executed a ray intersection instruction).
Regarding claim 9, Standard discloses the acceleration data structure is a bounding volume hierarchy (Standard, Fig. 3).
Regarding claim 10, Standard discloses a computing device (Standard, Fig. 1) that includes:
a graphics unit (Standard, Fig. 1 GPU 130) that includes the ray intersection circuitry (Standard, [0044], “the local memory (138) stores software (180) implementing one or more innovations for ray-triangle intersection testing with tetrahedral planes”) and the shader circuitry (Standard, [0044], “A shader unit or other processing block of the GPU”);
one or more central processing units (Standard, Fig. 1 CPU); and
network interface circuitry (Standard, Fig. 1 Network interface 140).
Regarding claim 11, Standard discloses a method (Standard, [0018], “The innovations described herein can be implemented as part of a method”), comprising:
a graphics processor (Standard, Fig. 1 GPU 130).
The remaining limitations recited in claim 11 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 12, claim 12 recites method step that is similar in scope to the function recited in claim 2 and therefor is rejected under the same rationale.
Regarding claim 13, claim 13 recites method steps that are similar in scope to the functions recited in claim 5 and therefor are rejected under the same rationale.
Regarding claim 14, claim 14 recites method step that is similar in scope to the functions recited in claims 6 and 7 and therefor is rejected under the same rationale.
Regarding claim 15, Standard discloses a non-transitory computer readable storage medium (Standard, [0045], “The computer system (100) includes shared memory (120), which may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.)”) having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design (Standard, [0057], “The innovations can be described in the general context of computer-executable instructions, such as those included in program modules, being executed in a computer system on a target real or virtual processor. Generally, program modules include routines, programs, libraries, objects, classes, components, data structures, etc. that perform particular tasks or implement particular abstract data types…Some code listings shown herein include instructions in High Level Shader Language (“HLSL”). The HLSL code in the code listings can be compiled to run in threads of a processing unit (e.g., a SIMD unit of a GPU)”).
The limitations recited in claim 15 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 16, claim 16 recites instruction that is similar in scope to the function recited in claim 2 and therefor is rejected under the same rationale.
Regarding claim 17, claim 17 recites instructions that are similar in scope to the functions recited in claims 3 and 4 and therefor are rejected under the same rationale.
Regarding claim 18, claim 18 recites instruction that is similar in scope to the function recited in claim 5 and therefor is rejected under the same rationale.
Regarding claim 19, claim 19 recites instructions that are similar in scope to the functions recited in claims 6 and 7 and therefor are rejected under the same rationale.
Regarding claim 20, claim 20 recites instruction that is similar in scope to the function recited in claim 8 and therefor is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612